OPINION — AG — **** PAYMENT OF DELINQUENT PERSONAL PROPERTY TAXES **** WHEN A TAXPAYER IS DELINQUENT IN PERSONAL PROPERTY TAXES ONLY, PAYMENT OF DELINQUENT PERSONAL PROPERTY TAXES MUST BE MADE FIRST FROM THE SALE OF ALL AVAILABLE PERSONAL PROPERTY FOUND, AND IF NONE IS FOUND, THEN UPON ANY REAL PROPERTY OWNED BY THE TAXPAYER; IF BOTH REAL PROPERTY TAXES AND PERSONAL PROPERTY TAXES ARE DELINQUENT, THE REAL PROPERTY MAY BE SOLD FOR THE PAYMENT OF ALL TAXES WITHOUT FIRST RESORTING TO THE SALE OF PERSONAL PROPERTY. CITE: 68 O.S. 1971 24305 [68-24305], 68 O.S. 1971 24306.1 [68-24306.1], 68 O.S. 1971 24311 [68-24311] (TODD MARKUM)